ORDER ON REMAND

PONSOR, District Judge.
The Mandate of the Court of Appeals having now issued, this court hereby vacates its Judgment of May 15, 1998 to the following extent. The dismissal on the ground of the Feres doctrine of the state claims asserted by plaintiff against defendants James Towle, Duane Catón and John Does 1-8 is vacated. However, on remand, the court hereby exercises its discretion to decline supplemental jurisdiction over these purely state law claims and hereby dismisses them, on the authority of United Mine Workers v. Gibbs, 388 U.S. 715-726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), without prejudice to plaintiffs assertion of such claims in state court. See Day v. Massachusetts Air National Guard, et al., 167 F.3d 678, —, C.A. 98-1727 (1st Cir.1999), slip op. at 21.
It is So Ordered.